—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 19, 1993, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Upon pleading guilty to attempted burglary in the third degree, defendant was sentenced to a term of imprisonment of 1 to 3 years. Defendant’s only contention on appeal is that this sentence is harsh and excessive. Given defendant’s criminal record, his history of being a poor candidate for probation and the recommendation that incarceration was warranted, we see no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.